                                               March 5, 2021
Via ECF

Hon. LaShann DeArcy Hall, U.S.D.J.
U.S. District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, New York 11201

Re:       Novagold Resources Inc. v. J Capital Research USA LLC, No. 20-cv-02875-LDH-PK
          Notice of New Authority in Support of Motion To Dismiss

Dear Judge DeArcy Hall,

        On behalf of Defendant J Capital Research USA LLC (“JCap”), we write to inform the
Court of a new decision in this district on several issues presented in JCap’s motion to dismiss
Plaintiff’s First Amended Complaint (Dkt. 38).

       In Coleman v. Grand, --- F. Supp. 3d ----, No. 18-cv-5663 (ENV)(RLM), 2021 WL
768167 (E.D.N.Y. Feb. 26, 2021), another Court in this district dismissed a libel claim by an
individual whom it deemed to be a private figure (id. at *6):

      •   The Court held the new anti-SLAPP provision in New York Civil Rights Law
          § 76-a is not only “manifestly substantive” and “applicable in federal court”; it
          also has retroactive effect from its Nov. 10, 2020 enactment, following the “clear
          legislative expressions” of its “remedial purpose and urgency.” Id. at *7-8
          (citations omitted); see JCap Mem. (Dkt. 40) at 14-15; Reply (Dkt. 43) at 6-8.

      •   The Court applied the amended anti-SLAPP law, citing “New York courts’
          ‘extremely broad interpretation’ of statements on ‘matters of public concern.’”
          2021 WL 768167, at *8 (citations omitted); see Mem. at 16-17; Reply at 5-6.

      •   The Coleman plaintiff failed to show the defendant had acted with “actual malice”
          as required by the anti-SLAPP law. Although the plaintiff had “hitched” his
          claim “to the actual malice standard,” the Court ruled that at any rate he also
          failed to establish New York’s “gross irresponsibility” standard of fault – under
          which motive is irrelevant. 2021 WL 768167, at *8-10 & n.4; see Mem. at 17-18;
          Reply at 8-9; Novagold Complaint dated June 29, 2020 (Dkt. 1) at ¶¶3, 49; FAC
          dated Nov. 16, 2020 (Dkt. 34) at ¶¶3, 51, 58.

      •   The Coleman Court also held that the statements at issue were protected opinion.
          2021 WL 768167, at *10-12. “Importantly,” it noted, “an opinion does not
          become actionable because its author includes supporting facts. An opinion that
       offers ‘a full recitation of the facts on which it is based is readily understood by
       the audience as conjecture’ and allows readers to make up their own minds.”
       Thus it is “nonactionable.” Id. at *11 (citations omitted); see Mem. at 9-10;
       Reply at 1.

   •   Although the Coleman Court ruled on a motion for summary judgment, New
       York courts regularly grant motions to dismiss on the same legal principles and
       policy grounds on which the Coleman Court relied. Compare Coleman, 2021 WL
       768167, at *4 (“summary judgment on libel claims has ‘particular value’ in
       avoiding the ‘chilling effect of protracted litigation’”) (citation omitted), with Biro
       v. Conde Nast, 883 F. Supp. 2d 441, 457 & n.5 (S.D.N.Y. 2012) (“there is
       ‘particular value’ in resolving defamation claims at the pleading stage, ‘so as not
       to protract litigation through discovery and trial and thereby chill the exercise of
       constitutionally protected freedoms.’”)(citation omitted). See Mem. at 3-4, 17-18.

   •   The Coleman Court declined to reach the “question of injury” to the plaintiff
       because it found he “fails on the fault and falsity elements” of his claim. 2021
       WL 768167, at *12 n.6; see Mem. at 10, 17.

       We request Your Honor consider the new Coleman decision as further authority in
support of JCap’s motion to dismiss Plaintiff’s First Amended Complaint.


                                              Respectfully,

cc: Counsel of Record by ECF                  /s/Terence P. Keegan
                                              Terence P. Keegan




                                                 2
